UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4016


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALLEN MARSHELL MCCALL, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00104-FDW-CH-10)


Submitted:    May 8, 2009                     Decided:   June 9, 2009


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Culler, CULLER LAW FIRM, Charlotte, North Carolina,
for Appellant.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following    a      lengthy        jury     trial,    Allen   Marshell

McCall, Jr., was convicted of conspiracy to possess with intent

to distribute and to distribute cocaine and cocaine base, in

violation of 21 U.S.C. § 846 (2006).                 McCall was sentenced to

the statutory mandatory minimum of 240 months.                  See 21 U.S.C.A.

§ 841(b)(1)(A) (West 1999 & Supp. 2008) (prescribing twenty-year

minimum for cases involving five grams or more of crack and a

prior felony drug conviction).        Finding no error, we affirm.

          Counsel     filed     a     brief         pursuant    to    Anders   v.

California, 386 U.S. 738 (1967), in which he asserts there are

no meritorious issues for appeal.               McCall was notified of his

right to file a pro se supplemental brief, but he did not do so.

The Government elected not to file a responsive brief.

          In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious

issues for appeal.    The overwhelming evidence presented at trial

established   that    McCall    was         involved    in     “‘a   loosely-knit

association of members linked . . . by their mutual interest in

sustaining the overall enterprise of catering to the ultimate

demands of a particular drug consumption market’” — Mecklenburg

County.   United States v. Burgos, 94 F.3d 849, 858 (4th Cir.

1996) (en banc) (quoting United States v. Banks, 10 F.3d 1044,

1054 (4th Cir. 1993)).

                                        2
            Moreover,        the   district      court      followed    the    necessary

procedural   steps      in    sentencing        McCall,     appropriately          treating

the Guidelines as advisory, properly calculating and considering

the    applicable      Guidelines        range,      and    referencing       18    U.S.C.

§ 3553(a) (2006).         See Gall v. United States, 128 S. Ct. 586,

596    (2007).         McCall’s         240-month      sentence,       which       is    the

Guidelines range and the statutory mandatory minimum, may be

presumed reasonable by this court.                   See United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007).                   Thus, the district court did

not abuse its discretion in imposing the chosen sentence.                                See

Gall, 128 S. Ct. at 591 (stating appellate review of sentence,

“whether    inside,     just       outside,     or    significantly       outside        the

Guidelines range,” is for abuse of discretion).

            Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of   his    right      to    petition     the    Supreme    Court       of   the

United States for further review.                 If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                     Counsel’s motion must state

that a copy thereof was served on the client.                       We dispense with

oral    argument    because        the    facts      and    legal   contentions          are




                                            3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4